PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,091,326
Issue Date:     Aug 17, 2021
Application No. 16/618,282
Filing or 371(c) Date: 29 Nov 2019
Attorney Docket No.  DWBIP49358US00
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition for duplicate Letters Patent under 37 CFR 1.182, filed February 22, 2022, for the above-identified patent.

The petition is DISMISSED.

Petitioner is advised that the Office will only issue a “Duplicate Letters Patent” under 37 CFR 1.182 where an allegation is made that the original Letters Patent was either lost, stolen or destroyed.  Since Petitioner has not clearly indicated one of the reasons stated above, the Office cannot grant the request for duplicate Letters Patent at this time.

Any request for reconsideration may be filed within TWO (2) MONTHS from the mail date of this decision.  

Future correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)